Citation Nr: 0301074	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 14, 
1997, for the grant of service connection for a 
psychiatric disorder, encompassing a schizoaffective 
disorder, paranoid-type schizophrenia, and a history of 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty for training from 
October 1977 to April 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In his substantive appeal, the veteran 
requested a hearing before the Board.  The requested 
Travel Board hearing was conducted in November 2000 by the 
undersigned Board member.  By a decision issued in January 
2001, the Board denied the veteran's claim for an 
effective date prior to January 14, 1997, for the grant of 
service connection for a psychiatric disorder, 
encompassing a schizoaffective disorder, paranoid-type 
schizophrenia, and a history of bipolar disorder.

The veteran appealed the Board's January 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(the Court).  In April 2001, the parties submitted a joint 
motion requesting remand for readjudication in light of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2002).  By an Order issued in late April 2001, the Court 
vacated the Board's January 2001 decision and remanded the 
claim to the Board.  The Board remanded the claim to the 
RO for further development in December 2001.  The 
development directed by the Board has been completed, and 
the claim has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
disposition of the claim addressed in this decision has 
been obtained.

2.  The veteran's previous claims for service connection 
for a nervous disorder were denied in RO decisions issued 
in July 1981 and March 1988; the veteran was notified of 
such decisions but did not respond to either decision 
within one year of notification, and those decisions 
became final.

3.  The veteran's present claim for service connection for 
a psychiatric disorder was received by the RO on January 
14, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to January 14, 
1997 for the grant of service connection for a psychiatric 
disorder, encompassing a schizoaffective disorder, 
paranoid-type schizophrenia, and a history of bipolar 
disorder, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 5110, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, this case was remanded by 
the Court to the Board for adjudication in light of 
enactment of the VCAA because this was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
removing the requirement that a veteran present a well-
grounded claim and redefining the obligations of VA with 
respect to the duty to assist.  The new law includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claims before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in November 
1998, the veteran was informed generally of the 
requirements to establish CUE.  The veteran's 
representative provided argument regarding CUE in a 
statement submitted in November 1998.  The veteran 
testified at his November 2000 Board hearing as to his 
belief that the RO's failure to obtain his service medical 
records was a grave procedural defect.  The Board's 
January 2000 decision notified the veteran generally of 
the enactment of the VCAA.  Even though that Board 
decision was later vacated, it still remains effective for 
purposes of information provided to the veteran.

The Joint Motion for Remand submitted in April 2001, and 
provided to the veteran, also served to advise him of the 
enactment of the VCAA and advised him generally of the 
statutory provisions governing assignment of effective 
dates.  The Court's April 2001 Order also referenced that 
discussion.  By a Board remand issued in December 2001, 
the veteran was again notified generally of the laws and 
regulations governing effective dates and the laws and 
regulations under the VCAA.  Finally, in a supplemental 
statement of the case issued in August 2002, the veteran 
was again advised of the specific provisions of the VCAA, 
and of the regulations governing assignment of effective 
dates for awards.  The veteran and his representative did 
not thereafter provide additional argument or additional 
evidence or identify any evidence which should be 
obtained.  

Taking all the various documents into account, the board 
concludes that the duties to inform the veteran of the 
evidence necessary to substantiate his claim for an 
earlier effective date for his award of service 
connection, to notify him regarding his responsibility and 
VA's responsibility for obtaining such evidence, and the 
duty to assist the veteran in developing the facts of the 
claim, including as specified in the VCAA, have been met 
in this case.  

As the merits of the claim, the veteran contends that he 
should be entitled to an effective date prior to January 
14, 1997 for service connection for a psychiatric 
disorder.  Historically, he previously sought service 
connection for a psychiatric disorder in 1979, and that 
claim was denied by the RO in a 1981 rating decision.  The 
veteran did not appeal, and the RO's decision became 
final.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  

The veteran again sought service connection for a 
psychiatric disorder in 1987.  He  submitted additional 
evidence, but did not appear for a scheduled examination.  
The RO determined that the evidence was insufficient for 
rating purposes, and denied the request to reopen.  
Therefore, this decision became final, and both the 1981 
and 1987 decisions will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).

By a claim submitted on January 14, 1997, the veteran 
again sought service connection for a psychiatric 
disorder.  He submitted new and material evidence.  By an 
RO rating decision in March 1999, the claim was reopened 
and was granted, effective January 14, 1997.  Review of 
the claim for an effective date prior to January 14, 1997 
must begin with the legal provisions which govern the 
circumstances of this case.

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth 
in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  Except as 
otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim reopened after 
a final disallowance, as in this case, will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The Board notes that, in cases involving new and material 
evidence, where evidence other than service department 
records is received within the relevant appeal period or 
prior to the issuance of the appellate decision, the 
effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i) (2002).   Here, however, the evidence 
submitted by the veteran in connection with his January 
1997 claim was submitted long after the one-year period 
had expired following the RO's 1988 decision. 

Thus, under the statute, the RO's assignment of January 
14, 1997, as the effective date for the award of service 
connection to the veteran for a psychiatric disorder is 
correct, because he submitted the request to reopen that 
claim on January 14, 1997.  Nonetheless, the veteran could 
be entitled to an effective date prior to the date of 
submission of his claim in January 1997 if he submitted an 
informal request to reopen the claim for service 
connection for a psychiatric disorder prior to January 14, 
1997.  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 
C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  
The benefit being sought must be identified. 38 C.F.R. § 
3.155.  An informal claim must also be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

In this case, after the veteran was informed in March 1988 
that his request to reopen the claim could not be granted, 
the record does not include any communication from him or 
any other individual acting on his behalf, or any document 
which might serve as an informal claim prior to January 
14, 1997.  There is no statement or fact in the record 
which establishes that a claim for such benefits was 
submitted prior to January 14, 1997.  The Board 
acknowledges the veteran's contentions as to his inability 
to report for examination or submit arguments in his 
behalf.  But the law does not provide any exception 
allowing an effective date prior to the date of receipt of 
the application for benefits under the circumstances 
described by the veteran.  

Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning disability evaluations, will be 
accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  Thus, as another alternative, the 
veteran may be entitled to an effective date prior to 
January 14, 1997, if he establishes that there was CUE in 
this case.  CUE requires a finding that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

The veteran does not contend that the statutory or 
regulatory provisions in effect at the time were 
incorrectly applied.  Nevertheless, the Board has 
considered whether such error was present, but finds that 
the RO did correctly apply the governing statutes and 
regulations.  38 C.F.R. § 3.105.  In particular, at the 
time of the July 1981 RO decision, the RO was correct in 
noting that the veteran's service in 1977 and 1978 was 
active duty for training.  The RO correctly applied the 
provisions governing such training.  The RO was unable to 
obtain complete records of the veteran's service, as 
identified by the veteran, and so informed the veteran.  

After the veteran requested that his claim be reopened in 
July 1987 and his previously unavailable service medical 
records (SMRs) were received, the case could have been 
decided as if the SMRs had been mislaid, under 38 C.F.R. 
§ 3.400(q), if the veteran had not failed to report for a 
scheduled VA examination.  The Board finds no procedural 
errors associated with the March 1988 decision.

Because the records obtained at the time of the 1981 
rating decision were incomplete, the veteran argues that 
the July 1981 rating decision denying service connection 
for a "nervous disorder" was not final under 38 U.S.C.A. § 
7105(c) (West 1991) in view of the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(VA failure to obtain pertinent service medical records 
(SMRs) specifically requested by the claimant, and failure 
to provide the claimant with notice explaining the 
deficiency, constitutes a grave procedural error such that 
the claim does not become final for purposes of appeal).

The Federal Circuit, however, has recently held that Hayre 
should be overruled, noting that the statutory scheme set 
up by Congress for adjudication of veterans' benefits 
claims provides only two exceptions to the rule of 
finality, reopening of a claim if new and material 
evidence has been presented, and revision on the grounds 
of CUE.  Cook v. Principi, 2002 U.S. App. LEXIS 26434, No. 
00-7171, slip op. at 14-16 ( Fed. Cir. Dec. 20, 2002).

The Federal Circuit concluded that nothing in the 
legislative history of the pertinent statutes--38 U.S.C § 
5109A (CUE challenge to an RO decision), 38 U.SC. § 7111 
(CUE challenge to a Board decision), 38 U.S.C. § 5108 
(reopening of a claim based on new and material evidence), 
and former 38 U.S.C. § 5107(a) (recognizing the VA's duty 
to assist the claimant in the development of his claims)--
indicates that Congress intended to allow additional 
exceptions to the finality of VA decisions based upon the 
so-called "grave procedural error."  

The Cook decision is applicable to this case.  See Brewer 
v. West, 11 Vet. App. 228, 233-34 (1998) (the rule from 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) that 
the provision most favorable to a veteran applies if there 
is a change in statute or regulation during the pendency 
of a claim does not apply to judicial decisions); Tobler 
v. Derwnski, 2 Vet. App. 8 (1991) (legal interpretations, 
conclusions, or rulings contained in a precedential 
decisions are the law of the jurisdiction from the date of 
decision).  

The Federal Circuit emphasized that a breach of the duty 
to assist the veteran does not vitiate the finality of an 
RO decision.  Thus, the decision precludes a determination 
that the RO's failure to obtain all of the veteran's 
service medical records prior to the July 1981 rating 
decision vitiates the finality of that decision or a 
determination that the claim remained open and 
unadjudicated on that basis.  

Congress has established specific rules governing 
effective dates for awards of monetary benefits.  38 
U.S.C. § 5110.  The Board is not free to disregard those 
rules without statutory authority.  Given the facts 
presented in this case, the Board finds no legal basis to 
award a retroactive effective date prior to January 14, 
1997, when the RO received the veteran's claim.  
Accordingly, in the absence of any statutory authority for 
an earlier effective date, the appeal must be denied.










ORDER

The claim of entitlement to an effective date prior to 
January 14, 1997 for the grant of service connection for a 
psychiatric disorder, encompassing a schizoaffective 
disorder, paranoid-type schizophrenia, and a history of 
bipolar disorder, is denied.



		
		CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

